Case 1:20-cr-00126-LTS Document 151 Filed 03/05/21 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED

UNITED STATES DISTRICT COURT Doc#:

SOUTHERN DISTRICT OF NEW YORK DATEFILED: 9-5-2] _

 

UNITED STATES OF AMERICA,

Plaintiff,
: 19-CR-897 (ALC)
-against- : 20-CR-126 (LTS)
MALIK HOLLOWAY, : ORDER
Defendant.

 

ANDREW L. CARTER, JR., District Judge:
A video Curcio Hearing is set for March 9, 2021 at 9:00 a.m. Members of the
public and press may attend the hearing by dialing the audio-only line, at 1-855-268-7844, using
Access Code 32091812# and Pin 9921299#.
SO ORDERED.

Dated: New York, New York
March 5, 2021

nts. 7 Cog

ANDREW L. CARTER, JR.
United States District Judge

 

 
